DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 July 2021 and 06 June 2022 have been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“attachment member” in claims 2-7, 10, 14, 16, and 18-20 lacks antecedent basis in the specification.
“lock mechanism” in claims 2-7, 9-10, 14, 16, 18, and 20 lacks antecedent basis in the specification.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, line 1, “deflector disposed” should read --deflector is disposed--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“attachment member” in claim 2 is not described in the specification.
“lock mechanism” in claim 2 is not described in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10, 14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 16 recite the limitation “an attachment member coupled to a first end of the strap.” The specification does not discuss this limitation and does not properly describe an attachment member and how it is coupled to a first end of the strap.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “substantially on a lateral side” has been rendered indefinite by use of the term “substantially.”
Claim 11 recites the limitation “wherein the foot support assembly is positioned on each of respective left and right sides of the seat rail” in lines 7-8. Claim 1, upon which claim 11 depends, recites a singular foot support assembly comprising one footplate, strap, and deflector. It is unclear how the foot support assembly is positioned “on each of respective left and right sides of the seat rail” as claimed.
Claim 16 recites the limitation “a lock mechanism operatively coupled to the lock mechanism” in line 2. It is unclear how the lock mechanism is coupled to itself. The limitation appears to be redundant.
Claim limitations “attachment member” and “lock mechanism” in claims 2 and 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robards, Jr. et al. (US 4,846,461, hereinafter Robards).
Regarding claim 1, Robards teaches a foot support assembly for an exercise machine (rowing exercise machine 10), the foot support assembly (foot pedal 12) comprising:
a footplate (foot pedal 94) configured to be coupled to a frame of the exercise machine (Fig. 1);
a strap (strap 98) coupled to the footplate, the strap and the footplate collectively defining an opening for receiving a foot of a user (Fig. 9);
a deflector (cylindrical shaft and sleeve 104, 106) positioned below the footplate and configured to orient a free end of the strap toward the user (Figs. 10-11B. Annotated Fig. 11A below shows the bottom of the strap deflector positioned below the footplate.).

    PNG
    media_image1.png
    300
    456
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    306
    238
    media_image2.png
    Greyscale


	Regarding claim 11, Robards teaches a rowing machine comprising the foot support assembly of claim 1, wherein:
the frame includes a base for contact with a support surface and a seat rail (elongated rail 16) supported by the base (See annotated Fig. 1 below); and wherein the rowing machine further comprises:
a seat (movable seat 18) configured to reciprocate back and forth along the seat rail (Fig. 1);
a resistance mechanism supported by the frame (Fig. 1. Col. 2, line 66 - Col. 3, line 2: “The rail 16 extends from a cabinet 20 housing a CRT display 22 and the mechanics and electronics necessary to provide a force which acts against the user as the user pulls an exercise handle 24 out from the cabinet.”);
a handle (handle 24) operatively coupled to the resistance mechanism (Fig. 1) ; and
wherein the foot support assembly is positioned on each of respective left and right sides of the seat rail (Fig. 1).
	
Regarding claim 12, Robards teaches the foot support assembly of claim 1, further comprising a heel cup (upstanding portion 96) coupled to the footplate (Fig. 9).

	Regarding claim 15, Robards teaches a foot support assembly (foot pedal 12) for an exercise machine (rowing exercise machine 10), the foot support assembly comprising:
a footplate (foot pedal 94) configured to be coupled to a frame of the exercise machine (Fig. 1);
a strap (strap 98) coupled to the footplate, the strap and the footplate collectively defining an opening for receiving a foot of a user (Fig. 9);
a housing fixed to the footplate (U-shaped bar 116), wherein the housing controls a position of an end of the strap (Figs. 9-11B show the U-shaped bar 116 redirecting the end of the strap 98).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robards (US 4,846,461) as applied to claim 1 above, and further in view of Ryou (US 9,770,073).
Regarding claim 2, teaches the foot support assembly of claim 1, further comprising: … a first end of the strap; a lock mechanism (locking angle cam 110) coupled to the footplate and configured to releasably engage the [first end of the strap] to adjust a size of the opening (Figs. 9-11B show cam 110 coupled to the foot pedal 94 via bar 116. Col. 6, lines 37-48: “ the spring 122 urges the cam 110 so that the line of eccentricity 124 is directed towards the cylindrical shaft 106 to limit the space therebetween and to cause the strap 98 to be wedged therebetween as illustrated particularly in FIG. 11A. Depressing the lever 120, as shown in FIG. 11B, moves the line of eccentricity away from the cylindrical sleeve 106. This movement results in the spacing between the cam 110 and the cylindrical sleeve 106 increasing to an amount greater than the thickness of the strap 98, allowing for movement of the strap 98 between the cam 110 and the sleeve 106.”).
Robards does not teach an attachment member coupled to a first end of the strap; wherein the lock mechanism is configured to releasably engage the attachment member.
However, in a similar field of endeavor of band tightening/loosening mechanisms, Ryou teaches an attachment member (catch projections 2) coupled to a first end of the strap (band 4) (Fig. 3A); wherein a lock mechanism (buckle switch 300) is configured to releasably engage the attachment member (Figs. 10A - 10B: show the piece 310 engaging the projections 2. Col. 2, lines: 25-34: “a buckle switch 300 having a pivot pressure piece 310 with hinge projections 312, 314 at both ends … and an operation lever 320 connected to the pivot pressure piece.” Col. 10, lines 38-47: “if the band 4 is pulled in the forward direction … the catch projections 2 of the band 4 go over the leading part of the pivot pressure piece 310 so that the band slides in the forward direction. Further, in a reverse manner, if the band 4 is pulled or pushed in the backward direction, the leading part of the pivot pressure piece 310 is caught on the catch projection 2 … thereby controlling the slide of the band 4”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap and cam of Robards with the projections and switch of Ryou. One of ordinary skill in the art would have been motivated to make this modification in order for the “fastening performance of the buckle [to be] enhanced” and “the loosening of the band [to be] certainly prevented,” as suggested by Ryou (Col. 3, lines 60-63).

Regarding claim 3, the combination of Robards and Ryou as discussed above with regards to claim 2 teaches the foot support assembly of claim 2, wherein the deflector is configured to orient the attachment member for the releasable engagement with the lock mechanism (Figs. 11A-11B of Robards show the end of the strap being oriented for engagement with the cam 110 via the deflector 104, 106. Modification of the strap and cam of Robards with the switch and projections of Ryou, as discussed above, would result in the deflector orienting the attachment member for the releasable engagement with the lock mechanism.).

Regarding claim 4, the combination of Robards and Ryou as discussed above with regards to claim 2 teaches the foot support assembly of claim 2, wherein the lock mechanism includes a monolithic body (pivot pressure piece 310) with an engagement portion configured to releasably engage the attachment member to adjust the size of the opening (Ryou: See annotated Fig. 10A below. Col. 10, lines 38-47: “if the band 4 is pulled in the forward direction … the catch projections 2 of the band 4 go over the leading part of the pivot pressure piece 310 so that the band slides in the forward direction. Further, in a reverse manner, if the band 4 is pulled or pushed in the backward direction, the leading part of the pivot pressure piece 310 is caught on the catch projection 2 … thereby controlling the slide of the band 4”).

Regarding claim 5, the combination of Robards and Ryou as discussed above with regards to claim 2 teaches the foot support assembly of claim 2, wherein the attachment member includes a plurality of teeth (projections 2) arranged to engage the lock mechanism (Ryou: Figs. 3A, 10B).

Regarding claim 6, the combination of Robards and Ryou as discussed above with regards to claim 2 teaches the foot support assembly of claim 5, wherein the plurality of teeth are configured to limit a movement of the attachment member, when engaged with the lock mechanism, in an enlargement direction of the strap (Ryou: Col. 10, lines 38-47: “if the band 4 is pulled in the forward direction … the catch projections 2 of the band 4 go over the leading part of the pivot pressure piece 310 so that the band slides in the forward direction. Further, in a reverse manner, if the band 4 is pulled or pushed in the backward direction, the leading part of the pivot pressure piece 310 is caught on the catch projection 2 … thereby controlling the slide of the band 4”).

Regarding claim 7, the combination of Robards and Ryou as discussed above with regards to claim 2 teaches the foot support assembly of claim 6, wherein the plurality of teeth are configured to permit the movement of the attachment member, when engaged with the lock mechanism in a tightening direction of the strap opposite the enlargement direction (Ryou: Col. 10, lines 38-47: “if the band 4 is pulled in the forward direction … the catch projections 2 of the band 4 go over the leading part of the pivot pressure piece 310 so that the band slides in the forward direction. Further, in a reverse manner, if the band 4 is pulled or pushed in the backward direction, the leading part of the pivot pressure piece 310 is caught on the catch projection 2 … thereby controlling the slide of the band 4”).

Regarding claim 9, Robards in view of Ryou teaches the foot support assembly of claim 2, further comprising a housing (U-shaped bar 116) fixed to the footplate and operatively coupled to the lock mechanism, the housing having a length, a majority of which extends below the footplate (Robards: Figs. 11A, 11B show a majority of the housing below the foot pedal 94), wherein the housing controls a position of an end of the strap (Robards: Figs. 11A, 11B show the end of the strap 98 redirected out of the housing).

Regarding claim 10, the combination of Robards and Ryou as discussed above with regards to claim 2 teaches the foot support assembly of claim 2, wherein the deflector disposed such that the attachment member remains substantially on a lateral side of the lock mechanism during a full range of motion of the attachment member (Figs. 11A, 11B of Robards shows the end of the strap 98 remaining substantially on a lateral side of the cam 110. Modification of the strap 98 of Robards with the catch projections 2 of Ryou results in the deflector deflecting the attachment member to remain substantially on a lateral side of the lock mechanism.).

Regarding claim 14, Robards in view of Ryou teaches the foot support assembly of claim 2, wherein the lock mechanism is configured for single- hand operation to release the lock mechanism from the attachment member (Robards: Figs. 9-11B show a lever 120 configured for single-hand operation of the lock mechanism.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robards (US 4,846,461) in view of Ryou (US 9,770,073) as applied to claim 7 above, and further in view of Faulconer (US 4,607,398).
Regarding claim 8, Robards in view of Ryou teaches the foot support assembly of claim 7.
Robards in view of Ryou does not teach wherein the teeth are asymmetric.
However, in a similar field of endeavor of band tightening/loosening mechanisms, Faulconer teaches a strap having teeth wherein the teeth (teeth 90) are asymmetric (Fig. 5. Faulconer shows the teeth as asymmetric in as much as Applicant has shown and described the teeth as asymmetric (see Paragraph [037] of the instant application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth of Robards in view of Ryou by making them asymmetric, as shown by Faulconer. One of ordinary skill in the art would have been motivated to make this modification such that “adjustment or tightening… can be accommodated by pulling the strap,” as suggested by Faulconer (Col. 7, lines 4-7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Robards (US 4,846,461) in view of Ryou (US 9,770,073) as applied to claim 12 above, and further in view of Dreissigacker et al. (US 6,371,892, hereinafter Dreissigacker).
Regarding claim 13, Robards in view of Ryou teaches the foot support assembly of claim 12.
Robards does not teach wherein the heel cup is movably coupled to the footplate such that a distance between the heel cup and the strap is adjustable.
However, in a similar field of endeavor, Dreissigacker teaches a foot support assembly comprising a heel cup wherein the heel cup (heel cup and strap 66, 46) is movably coupled to the footplate such that a distance between the heel cup and the strap is adjustable (Fig. 3. Col. 3, lines 45-50: “The position of the heel cup, relative to the toe block, is adjusted by lifting the toe portion of the heel strap clear of the posts, sliding the heel strap one way or the other, then pressing the toe portion down so that the posts extend through a different pair of adjusting holes,” the distance between the heel cup and strap is adjustable.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot support assembly of Robards by including the adjustable heel cup of Dreissigacker. One of ordinary skill in the art would have been motivated to make this modification in order to “permit adjustment for foot length,” as suggested by Dreissigacker (Col. 1, lines 39-41).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robards (US 4,846,461) as applied to claim 15 above, and further in view of Ryou (US 9,770,073).
Regarding claim 16, Robards teaches the foot support assembly of claim 15, further comprising: a lock mechanism (locking angle cam 110) operatively coupled to the lock mechanism and including a monolithic body (knurled shaft 112) with an engagement portion (knurls on shaft 112) configured to adjust a size of the opening; … a first end of the strap, wherein the lock mechanism is coupled to the footplate and configured to releasably engage the [first end of the strap] to adjust the size of the opening (Col. 6, lines 37-48: “ the spring 122 urges the cam 110 so that the line of eccentricity 124 is directed towards the cylindrical shaft 106 to limit the space therebetween and to cause the strap 98 to be wedged therebetween as illustrated particularly in FIG. 11A. Depressing the lever 120, as shown in FIG. 11B, moves the line of eccentricity away from the cylindrical sleeve 106. This movement results in the spacing between the cam 110 and the cylindrical sleeve 106 increasing to an amount greater than the thickness of the strap 98, allowing for movement of the strap 98 between the cam 110 and the sleeve 106.”).
Robards does not teach an attachment member coupled to a first end of the strap; wherein the lock mechanism is configured to releasably engage the attachment member.
However, in a similar field of endeavor of band tightening/loosening mechanisms, Ryou teaches a lock mechanism operatively coupled to the lock mechanism and including a monolithic body (pivot pressure piece 310) with an engagement portion configured to adjust a size of the opening (See annotated Fig. 10A above with regards to claim 4); an attachment member (catch projections 2) coupled to a first end of the strap (band 4) (Fig. 3A), wherein the lock mechanism is coupled to the footplate and configured to releasably engage the attachment member to adjust the size of the opening (Figs. 10A - 10B: show the piece 310 engaging the projections 2. Col. 2, lines: 25-34: “a buckle switch 300 having a pivot pressure piece 310 with hinge projections 312, 314 at both ends … and an operation lever 320 connected to the pivot pressure piece.” Col. 10, lines 38-47: “if the band 4 is pulled in the forward direction … the catch projections 2 of the band 4 go over the leading part of the pivot pressure piece 310 so that the band slides in the forward direction. Further, in a reverse manner, if the band 4 is pulled or pushed in the backward direction, the leading part of the pivot pressure piece 310 is caught on the catch projection 2 … thereby controlling the slide of the band 4”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap and cam of Robards with the projections and switch of Ryou. One of ordinary skill in the art would have been motivated to make this modification in order for the “fastening performance of the buckle [to be] enhanced” and “the loosening of the band [to be] certainly prevented,” as suggested by Ryou (Col. 3, lines 60-63).

Regarding claim 17, Robards in view of Ryou teaches the foot support assembly of claim 16, further comprising a deflector (cylindrical shaft and sleeve 104, 106) positioned below the footplate and configured to orient a free end of the strap toward the user (Robards: See annotated Fig. 11A above with regards to claim 1.).

Regarding claim 18, the combination of Robards and Ryou as discussed with regards to claim 16 above teaches the foot support assembly of claim 17, wherein the deflector is configured to orient the attachment member for the releasable engagement with the lock mechanism (Figs. 9-11B of Robards shows the deflector 104, 106 configured to orient the end of the strap for releasable engagement with the cam 110. Modification of the strap and cam of Robards with the attachment member and switch of Ryou results in the deflector orienting the attachment member for releasable engagement with the lock mechanism.).

Regarding claim 19, the combination of Robards and Ryou as discussed above with regards to claim 16 teaches the foot support assembly of claim 17, wherein the engagement portion is configured to releasably engage the attachment member to adjust the size of the opening (Col. 2, lines: 25-34: “a buckle switch 300 having a pivot pressure piece 310 with hinge projections 312, 314 at both ends … and an operation lever 320 connected to the pivot pressure piece.” Col. 10, lines 38-47: “if the band 4 is pulled in the forward direction … the catch projections 2 of the band 4 go over the leading part of the pivot pressure piece 310 so that the band slides in the forward direction. Further, in a reverse manner, if the band 4 is pulled or pushed in the backward direction, the leading part of the pivot pressure piece 310 is caught on the catch projection 2 … thereby controlling the slide of the band 4”).

Regarding claim 20, the combination of Robards and Ryou as discussed above with regards to claim 16 teaches the foot support assembly of claim 19, wherein the lock mechanism includes a lever (lever 120) configured to actuate the engagement portion toward and away from the attachment member, and a spring (spring 122) that biases the engagement portion toward the strap, the lock mechanism being configured for single-hand operation whereby pressing the lever unlocks the lock mechanism to enable enlargement of the opening (Robards: Figs. 9-11B. Col. : “One end 118 of the shaft 114 includes an outwardly extending lever 120 secured thereto. A return spring 122 surrounds the support shaft 114 and is received at one end 123 thereof in an end opening (not shown) in the knurled shaft 112. A second end 125 of the spring 122 engages the rotatable shaft 104. Accordingly, the force of the spring 122 normally urges the cam 110 in a counterclockwise direction. If the lever 120 is depressed downwardly against the force of the spring 122, then the shaft 114 and thus the cam 110 is rotated in the clockwise direction.” Modifying the cam 110 and strap 98 of Robards with the pivot portion 310 and projections 2 of Ryou results in the lock mechanism being configured for single-hand operation whereby pressing the lever unlocks the lock mechanism to enable enlargement of the opening.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 9-10, 12, and 17 of U.S. Patent No. 11,103,740. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 1 of the instant application, claim 1 of US 11,103,740 claims a foot support assembly for an exercise machine, the foot support assembly comprising: a footplate configured to be coupled to a frame of the exercise machine; a strap coupled to the footplate, the strap and the footplate collectively defining an opening for receiving a foot of a user; and a deflector configured to orient a free end of the strap toward the user, and claim 9 claims wherein the deflector is positioned below the footplate.
Regarding claim 2 of the instant application, claims 1 and 2 of US 11,103,740 claim an attachment member (the rack of claim 2 is an attachment member) coupled to a first end of the strap (claim 2: rack fixed to the free end of the strap); a lock mechanism coupled to the footplate and configured to releasably engage the attachment member to adjust a size of the opening (claim 1: a lock member operatively coupled to the strap, whereby pressing the lock member decouples the lock member from the strap to enable enlargement of the opening… a housing fixed to the footplate … wherein the lock member is pivotally coupled to the housing”).
Claim 3 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,103,740 in view of Robards (US 4,846,461). Claims 1 and 2 of US 11,103,740 teaches wherein the deflector is configured to orient the attachment member (claim 1: the strap deflector configured to route a free end of the strap. Claim 2: a rack fixed to the free end of the strap, a rack is an attachment member). US 11,103,740 fails to claim wherein the deflector is configured to orient the attachment member for the releasable engagement with the lock mechanism. However, in a similar field of endeavor, Robards teaches a foot pedal assembly comprising a deflector (shaft and sleeve 104, 106) wherein the deflector is configured to orient the free end of the strap (strap 98) for releasable engagement with the lock mechanism (cam 110) (Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot pedal assembly of US 11,103,740 and specify the deflector orient the strap for engagement with the lock mechanism, as taught by Robards, in order to “tighten the engagement of the belt therebetween and prevent loosening,” as suggested by Robards (col. 6, lines 66-68). The combination of US 11,103,740 and Robards teaches wherein the deflector is configured to orient the attachment member for releasable engagement with the lock mechanism.
Regarding claim 4 of the instant application, claims 2 and 5 of US 11,103,740 claim wherein the lock mechanism includes a monolithic body with an engagement portion (claim 5: wherein the lock member comprises a monolithic body including the pawl, the pawl is an engagement portion) configured to releasably engage the attachment member to adjust the size of the opening (claim 2: a pawl selectively engaging the rack to resist movement of the strap in a first direction while allowing movement of the strap in a second direction opposite the first direction while engaged with the rack).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,103,740 in view of Faulconer (US 4,607,398). Claim 2 of US 11,103,740 claims wherein the attachment member is a rack, but does not explicitly teach wherein the attachment member includes a plurality of teeth arranged to engage the lock mechanism. However, in a similar field of endeavor, Faulconer teaches a mechanism for tightening and loosening a strap wherein the strap (strap 12) comprises a rack and a lock mechanism (clip 100) with a plurality of teeth (teeth 90) arranged to engage the lock mechanism (Figs. 4, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment member of US 11,103,740 with a plurality of teeth, as taught by Faulconer, in order to provide a “retaining function,” as taught by Faulconer (Col. 5, line 46).
Regarding claim 6 of the instant application, the combination of US 11,103,740 and Faulconer as discussed above with regards to claim 5 teaches wherein the plurality of teeth are configured to limit a movement of the attachment member, when engaged with the lock mechanism, in an enlargement direction of the strap (Faulconer: Col. 6, line 61 - Col. 7, line 3).
Regarding claim 7 of the instant application, the combination of US 11,103,740 and Faulconer as discussed above with regards to claim 5 teaches wherein the plurality of teeth are configured to permit the movement of the attachment member, when engaged with the lock mechanism in a tightening direction of the strap opposite the enlargement direction (Faulconer: Col. 6, line 61 - Col. 7, line 3).
Regarding claim 8 of the instant application, the combination of US 11,103,740 and Faulconer as discussed above with regards to claim 5 teaches wherein the teeth are asymmetric (Faulconer: Fig. 5).
Regarding claim 9 of the instant application, claim 1 of US 11,103,740 claims further comprising a housing fixed to the footplate and operatively coupled to the lock mechanism, the housing having a length, a majority of which extends below the footplate, wherein the housing controls a position of an end of the strap.
Claim 10 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,103,740 in view of Robards (US 4,846,461). Claim 6 of US 11,103,740 claims wherein the deflector disposed such that the attachment member remains substantially on a lateral side of the housing, but does not teach wherein the deflector is disposed such that the attachment member remains substantially on a lateral side of the lock mechanism during a full range of motion of the attachment member. However, in a similar field of endeavor, Robards teaches a foot pedal assembly comprising a deflector (shaft and sleeve 104, 106) wherein the deflector is disposed such that the free end of the strap remains substantially on a lateral side of the lock mechanism during a full range of motion of the free end of the strap (Figs. 11A, 11B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot pedal assembly of US 11,103,740 and specify the free end remain substantially on a lateral side of the lock member, as taught by Robards, in order to “tighten the engagement of the belt therebetween and prevent loosening,” as suggested by Robards (col. 6, lines 66-68). The combination of US 11,103,740 and Robards teaches wherein the deflector is disposed such that the attachment member remains substantially on a lateral side of the lock mechanism.
Regarding claim 11 of the instant application, claim 12 of US 11,103,740 claims a rowing machine comprising the foot support assembly of claim 1, wherein: the frame includes a base for contact with a support surface and a seat rail supported by the base; and wherein the rowing machine further comprises: a seat configured to reciprocate back and forth along the seat rail; a resistance mechanism supported by the frame; a handle operatively coupled to the resistance mechanism; and wherein the foot support assembly is positioned on each of respective left and right sides of the seat rail.
Regarding claim 12 of the instant application, claim 9 of US 11,103,740 claims further comprising a heel cup coupled to the footplate.
Regarding claim 13 of the instant application, claim 10 of US 11,103,740 claims wherein the heel cup is movably coupled to the footplate such that a distance between the heel cup and the strap is adjustable.
Regarding claim 14 of the instant application, claim 17 of US 11,103,740 claims wherein the lock mechanism is configured for single- hand operation to release the lock mechanism from the attachment member (claim 17: fit adjustment mechanism is a lock mechanism).
Regarding claim 15 of the instant application, claim 1 of US 11,103,740 claims a foot support assembly for an exercise machine, the foot support assembly comprising: a footplate configured to be coupled to a frame of the exercise machine; a strap coupled to the footplate, the strap and the footplate collectively defining an opening for receiving a foot of a user; a housing fixed to the footplate, wherein the housing controls a position of an end of the strap.
Regarding claim 16 of the instant application, claims 2 and 5 of US 11,103,740 claims further comprising: a lock mechanism operatively coupled to the lock mechanism and including a monolithic body with an engagement portion (claim 5: wherein the lock member comprises a monolithic body including the pawl, the pawl is an engagement portion) configured to adjust a size of the opening; an attachment member coupled to a first end of the strap (claim 2: rack fixed to the free end of the strap, the rack is an attachment member), wherein the lock mechanism is coupled to the footplate and configured to releasably engage the attachment member to adjust the size of the opening (claim 2: a pawl selectively engaging the rack to resist movement of the strap in a first direction while allowing movement of the strap in a second direction opposite the first direction while engaged with the rack).
Regarding claim 17 of the instant application, claims 1 and 9 of US 11,103,740 claim further comprising a deflector positioned below the footplate (claim 9) and configured to orient a free end of the strap toward the user (claim 1).
Claim 18 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,103,740 in view of Robards (US 4,846,461). Claims 1 and 2 of US 11,103,740 teaches wherein the deflector is configured to orient the attachment member (claim 1: the strap deflector configured to route a free end of the strap. Claim 2: a rack fixed to the free end of the strap, a rack is an attachment member). US 11,103,740 fails to claim wherein the deflector is configured to orient the attachment member for the releasable engagement with the lock mechanism. However, in a similar field of endeavor, Robards teaches a foot pedal assembly comprising a deflector (shaft and sleeve 104, 106) wherein the deflector is configured to orient the free end of the strap (strap 98) for releasable engagement with the lock mechanism (cam 110) (Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot pedal assembly of US 11,103,740 and specify the deflector orient the strap for engagement with the lock mechanism, as taught by Robards, in order to “tighten the engagement of the belt therebetween and prevent loosening,” as suggested by Robards (col. 6, lines 66-68). The combination of US 11,103,740 and Robards teaches wherein the deflector is configured to orient the attachment member for releasable engagement with the lock mechanism.
Regarding claim 19 of the instant application, claim 2 of US 11,103,740 claims wherein the engagement portion (pawl) is configured to releasably engage the attachment member (rack) to adjust the size of the opening (claim 2: a pawl selectively engaging the rack to resist movement of the strap in a first direction while allowing movement of the strap in a second direction opposite the first direction while engaged with the rack).
Regarding claim 20 of the instant application, claim 3 of US 11,103,740 claims wherein the lock mechanism includes a lever configured to actuate the engagement portion toward and away from the attachment member, and a spring that biases the engagement portion toward the strap, the lock mechanism being configured for single-hand operation whereby pressing the lever unlocks the lock mechanism to enable enlargement of the opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784